Citation Nr: 1535310	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following a partial meniscectomy of the right knee in April 2009.  

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (previously chondromalacia patella, left knee).

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a hearing before the Board in October 2012.

The Board remanded the Veteran's claim for additional development in April 2013.   

The issues of increased ratings for the left and right knees are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent, clinical evidence of record does not demonstrate that the partial meniscectomy of the right knee necessitated at least one month of convalescence or resulted in severe postoperative residuals or immobilization by cast of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total rating under 38 C.F.R. § 4.30 for a partial meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of the residuals of the partial meniscectomy performed in April 2009.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) after he filed the current claim on appeal.  Although the examiner did not provide an opinion regarding the post-operative residuals of the right knee surgery, the Veteran was provided with an examination within one month of his surgical procedure and the examiner described the Veteran's status in detail.  Consequently, the Board finds the examination to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Temporary Total Rating

Historically, the Veteran submitted a claim for a temporary total rating for the period following a partial meniscectomy of the right knee in February 2009.  The claim was denied in a July 2009 rating decision and this appeal ensued.  

The Veteran testified that he is entitled to a temporary total rating for the period following an April 2009 partial meniscectomy of the right knee as he required three months of physical therapy following surgery and during that time he was unable to bear weight on his leg essentially rendering him immobilized for three months.  

Temporary total disability ratings for convalescence are governed by 38 C.F.R. § 4.30.  That regulation states that temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Critically, to warrant benefits pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.

In this case, the Veteran underwent a partial medical meniscectomy of the medial meniscus and a partial lateral meniscectomy of the lateral meniscus of the right knee on April 7, 2009, at the University of Colorado Hospital.  Post-operative instructions indicate that the Veteran was released from the hospital on the same day as the surgery.  He was advised to limit the right leg as much as possible for forty-eight hours and to bear weight on his leg as much as he could tolerate.  

Physical therapy notes from the University of Colorado Hospital reflect that he presented for physical therapy for a chief complaint of right knee pain on April 28, 2009.  The Veteran was noted to have complaints of knee pain since the surgical procedure three weeks prior.  He presented with no assistive devices at that time.  His symptoms were increased with standing, stairs, walking, squatting and kneeling and decreased with rest and medications.  His symptoms were noted to interfere with walking, standing, stairs, and sleeping.  He denied a history of falls in the prior six months.  

A work status form from the University of Colorado Hospital dated in July 2009 reflects that the Veteran underwent surgery on his right knee on April 7, 2009, and required physical therapy through July 21, 2009.  

At a May 2009 VA examination, the Veteran was noted to ambulate with a slight limp with the use of no assistive devices.  He denied flare ups in the year prior to the examination and he indicated that his main treatment was the use of Tylenol and physical therapy.  Physical examination of the knee revealed no swelling, instability, or abnormal alignment.  On palpation of the right knee, there was some tenderness medially and laterally but no instability of the anterior or posterior cruciate ligaments or the medial or collateral ligaments.  He had range of motion of the right knee from 0 to 110 degrees with 140 degrees of flexion noted to be normal.  He was able to flex and extend his knee three times without increased pain.  X-rays dated in November 2008 were reported to show degenerative joint disease.  

Based on the above evidence, the Board finds the Veteran has not met the criteria for a temporary total evaluation under 38 C.F.R. § 4.30.  Here, the evidence does not show that surgery for the service connected disability necessitated at least 30 days of convalescence following a surgical procedure.  The record does not indicate the service connected disability resulted in surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations; therapeutic immobilization of one major joint or more; application of a body cast; the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches.  Finally, treatment for the service connected disability did not result in immobilization by cast of one major joint or more.  Thus, although the postsurgical treatment records demonstrate on-going treatment for the Veteran's service connected disability post-surgery, the Board finds the evidence does not support the criteria necessary for a temporary total evaluation under 38 C.F.R. § 4.30. 

In addition, temporary total ratings are also provided for periods of hospitalization in excess of 21 days, but the record does not suggest that the Veteran was hospitalized for such a length of time.  As such, further consideration of a temporary total rating based on 38 C.F.R. § 4.29 is not warranted.

Consequently, the Board finds that the preponderance of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  As such, the claim must be denied.  


ORDER

Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following a partial meniscectomy of the right knee in April 2009 is denied.  

REMAND

In a June 2014 rating decision, the RO denied ratings in excess of 10 percent for the Veteran's service connected left and right knee disabilities.  Approximately one month later, the Veteran filed a letter which took issue with the denied ratings.  

No special wording is required for a notice of disagreement, and from a reading of the Veteran's statements, is clear he disagreed with the rating decision and it appears that he wished to appeal the June rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  As such, resolving reasonable doubt in the Veteran's favor, this document is taken as a notice of disagreement with the June 2014 rating decision.
This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of ratings in excess of 10 percent for left and right knee disorders; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


